1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                           NO. 30,774

10 JOSE ACEVEDO,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
13 Fernando R. Macias, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Shawn J. Lunsford
18 Carlsbad, NM

19 for Appellant

20                                 MEMORANDUM OPINION

21 KENNEDY, Judge.

22          Summary dismissal was proposed for the reasons stated in the calendar notice.

23 No memorandum opposing summary dismissal has been filed, and the time for doing

24 so has expired. DISMISSED.
1     IT IS SO ORDERED.



2
3                           RODERICK T. KENNEDY, Judge

4 WE CONCUR:


5
6 MICHAEL D. BUSTAMANTE, Judge



7
8 CYNTHIA A. FRY, Judge




                                 2